United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
And
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
DEPARTMENT OF DATA MANAGEMENT,
)
Washington, DC, Employer
)
___________________________________________ )
T.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2078
Issued: May 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 30, 2014 appellant filed a timely appeal of a May 1, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his reconsideration request as it
was untimely filed and failed to establish clear evidence of error. Because more than 180 days
elapsed from the most recent OWCP merit decision dated September 5, 2012, to the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 6, 2012 appellant, then a 52-year-old information technology management
worker, filed a traumatic injury claim alleging that while in the performance of duty on
February 3, 2012, at 7:00 a.m., he was standing in the elevator, when it dropped rapidly 8 to 10
feet. He indicated that, after the drop, the elevator stopped suddenly, and jarred his back.
Appellant stopped work on February 4, 2012. The employing establishment checked the box
“no” in response to whether the injury occurred in the performance of duty. It indicated that the
injury occurred as appellant was using the elevator to report to work for his normal scheduled
duty hours.
Appellant submitted hospital records dated February 4, 2012. He also submitted reports
from Dr. Matthew Bridger, a Board-certified family practitioner, dated February 8, 2012, who
noted an injury date of February 3, 2012, appellant’s injury description as “elevator dropped 10
feet -- injury back pain,” and found appellant totally disabled. Dr. Bridger diagnosed lumbar
sprain and disc displacement without myelopathy.
In a telephone call memorandum dated May 9, 2012, OWCP noted that Scott Shields, the
employing establishment’s human resources (HR) liaison, indicated that appellant was not
supposed to report to work until 8:00 a.m. However, there was no stated policy that appellant
could not be on the employing establishment premises before his start time, as it was known that
he had a long commute to work. Mr. Shields explained that, if an incident happened, it was
supposed to be reported to the General Services Administration (GSA), “especially if an elevator
dropped 8 to 10 feet.…” He indicated that GSA would conduct routine maintenance on an
elevator if it would have dropped more than a few inches.
By decision dated May 11, 2012, OWCP denied appellant’s claim. It found that the
evidence was insufficient to establish that the events of February 3, 2012 occurred as alleged.
In a May 15, 2012 statement, Mr. Shields noted that appellant requested a hardship
transfer on January 9, 2012 and indicated that he had injuries from prior military service. A copy
of the request was included. Additional evidence was also submitted.
A May 3, 2012 statement from Jonathan Dixon, a coworker, indicated that on February 3,
2012 appellant came in around 6:50 a.m. and stated that the elevator dropped on the 16th floor.
He noted that the door opened and he was halfway between the 15th and 16th floor, then the door
closed, and the elevator fell to the 15th floor, causing an injury. Mr. Dixon noted that he advised
appellant to call GSA to report the malfunction and he believed that he heard appellant do so. In
May 11, 2012 e-mail correspondence, Bruce Lazar, the building manager, stated that an elevator
technician explained to him that there was no way the elevator would fall 8 to 10 feet and that it
was unlikely that the elevator performed as appellant described. He also indicated that no one in
GSA’s office recalled anyone coming in on February 3, 2012 to report an elevator malfunction.
Furthermore, GSA kept a log and there was no indication that any technician was in the building
on February 3, 2012 or that an incident occurred on that date.
By letter dated May 27, 2012, appellant requested reconsideration and submitted
additional evidence. He provided an additional statement describing his injuries and noted that,

2

despite GSA not having a record of his call, he called GSA and reported the incident to his
supervisor at 7:20 a.m. Appellant stated that, when the injury occurred at 7:00 a.m., no other
offices were open and there was no “personal activity” that he could be engaged in. He indicated
that his activities from 7:00 a.m. until he began work at 8:00 a.m. were “by every policy and
legal precedent covered under [FECA].” Appellant also indicated that the elevator may have
dropped 12 feet, as there was approximately 14 feet between floors in his building.
In a September 5, 2012 decision, OWCP denied modification of its prior decision. It
found that, while appellant was in the performance of duty, he provided insufficient evidence to
establish that an injury occurred on February 3, 2012. OWCP found that appellant did not
provide sufficient factual information concerning the claimed injury as there was no description
of exactly what occurred to him inside the elevator when it suddenly stopped. It also found that
the medical evidence was of diminished value as the submitted medical evidence did not specify
what occurred to appellant when the elevator stopped suddenly.
Appellant continued to submit medical evidence, including evidence previously of
record. New medical evidence included a September 19, 2012 discharge note from Dr. Bridger
releasing appellant to modified work and a treatment note of the same date in which he noted
appellant’s status and treatment history. Both documents related a chief complaint of back pain
after an elevator dropped 10 feet. Dr. Bridger diagnosed mild diffuse degenerative disc disease
of the thoracic spine and tiny central disc protrusion at T4-5.
By letter dated January 20, 2014, appellant requested reconsideration and provided
additional evidence. He explained the sequence of events with regard to the elevator incident
and reiterated that he called GSA to report the incident. Appellant also provided records which
supported that the elevator company arrived at 6:20 a.m. on February 3, 2012 “a few minutes
after.” He also explained that the claim from the elevator technician was incorrect with regard to
the elevator not being able to drop rapidly. Appellant argued that he promptly reported the
incident and he was injured in the performance of duty.
In a decision dated May 1, 2014, OWCP denied appellant’s request for reconsideration
for the reason that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.2 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be received within one year of the date of
OWCP decision for which review is sought.3 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.4

2

See 5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

3

20 C.F.R. § 10.607(a).

4

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

OWCP may not deny a reconsideration request solely on the grounds that it was not
timely filed. When a claimant’s application for review is not timely filed, it must nevertheless
undertake a limited review to determine whether it establishes clear evidence of error. If an
application demonstrates clear evidence of error, OWCP will reopen the case for merit review.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.6 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.7
ANALYSIS
In its May 1, 2014 decision, OWCP properly determined that appellant failed to file a
timely application for review. It rendered its last merit decision on September 5, 2012. As
appellant’s January 31, 2014 letter requesting reconsideration was submitted more than one year
after the September 5, 2012 merit decision, it was, therefore, untimely.
The Board also finds that appellant’s untimely request for reconsideration failed to
demonstrate clear evidence of error. In its September 5, 2012 decision, OWCP denied
modification of its denial of the claim finding that appellant did not adequately describe what
occurred to him in the elevator that caused his claimed back pain. Appellant never explained
whether he fell or hit one of the surfaces of the elevator. Thereafter, he submitted additional
factual and medical evidence. The Board finds that the evidence submitted by appellant does not
raise a substantial question as to the correctness of OWCP’s decision and is insufficient to
demonstrate clear evidence of error.
With his January 31, 2014 request for reconsideration, appellant reiterated that he
promptly reported the incident, called GSA, and provided records which supported that the
elevator company arrived “at 6:20 a.m.” on February 3, 2012 “a few minutes after [his] injury.”
5

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (September 2011) (the term “clear evidence of
error” is intended to represent a difficult standard).
6

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

7

Id.

4

He also argued that the elevator technician was incorrect with regard to the elevator not being
able to drop rapidly. However, it is not disputed that appellant reported the incident. OWCP
denied the claim in part because he did not sufficiently describe his injury and also because the
medical evidence was insufficient to show causal relationship. These arguments are not of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.
Appellant also submitted medical evidence noting his assertion that he was injured when
the elevator fell on February 3, 2012. However, it did not explain how the incident contributed
to an injury. In any event, OWCP procedures provide that the term “clear evidence of error” is
intended to represent a difficult standard. The claimant must present evidence which on its face
shows that OWCP made an error (for example, proof of a miscalculation in a schedule award).
Evidence such as a detailed, well-rationalized report, which if submitted prior to OWCP’s denial,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error and would not require a review of a case.8 The evidence submitted does not
rise to this level.
The Board finds that this evidence is insufficient to show clear evidence of error.
Therefore, the Board finds that appellant has not presented clear evidence of error.
On appeal, appellant reiterates that the elevator dropped as he alleged and that he called
GSA. As explained, these arguments are insufficient to establish clear evidence of error.
Appellant also submitted additional evidence. However, the Board has no jurisdiction to review
this evidence for the first time on appeal.9
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.

8

Annie L. Billingsley, 50 ECAB 210 (1998).

9

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

6

